

114 S2525 IS: Expand Excellence in Mental Health Act
U.S. Senate
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2525IN THE SENATE OF THE UNITED STATESFebruary 9, 2016Ms. Stabenow (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo increase the number of States that may conduct Medicaid demonstration programs to improve access
			 to community mental health services.
	
 1.Short titleThis Act may be cited as the Expand Excellence in Mental Health Act. 2.Community mental health services demonstration programSection 223(d)(3) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) is amended by striking 8 and inserting 24.